Application for stay of judgment of tbe United States District Court for the Eastern District of New York, presented to Mr. Justice Marshall, and by him referred to the Court, denied.
The Chief Justice, Mr. Justice Powell, and Mr. Justice Rehnquist would grant the application.
Treating the application as a statement as to jurisdiction, probable jurisdiction noted. Appellees’ request to expedite the briefing schedule granted. Opening briefs on the merits shall be filed on or before March 18, 1980. Replies thereto shall be filed on or before April 10, 1980. Case set for oral argument in tandem with No. 79-4, Williams v. Zbaraz; No. 79-5, Miller v. Zbaraz; and No. 79-491, United States v. Zbaraz [probable jurisdiction postponed, ante, p. 962].